Hawkins, Justice
On July 23d, 1872, James Shattles, as the head of a family consisting of wife and minor children, had assigned to him by the ordinary of Upson county, a homestead to the lands in controversy.
On the thirteenth day of November,1873,James Shattles and his wife, with the approval of the ordinary of Upson county, sold the land to one Kenchem Melton, for the sum of $1,600.00.
In July, 1876, George Shattles, as the guardian ad litem of the minor children of James Shattles (his wife having died), brought a bill in equity in Upson superior court against James Shattles and Kenchem Melton, the purchaser, to recover the said homestead lands. The bill alleged the sale of the homestead property by James Shattles and wife, the receipt of the purchase money, and that no part thereof had been reinvested for their benefit, prayed the rescission of the trade and restoration of possession, with recovery of rents, etc.
To this bill defendant demurred on various grounds, and on the trial'in 1880, the complainant moved the court to amend the bill by striking James Shattles as defendant and inserting him as complainant, which the- court refused, and sustained the demurrer, dismissing the bill upon the ground that the head of a family was the proper complainant in a bill to recover homestead property under the act of 1876, unless some reason was shown why he was not the complainant, and none being shown in this case the bill was improperly brought by George Shattles, the guardian ad litem—also if it were allowable *466to amend by making the head of the family complainant, it was too late to do so, as late as 1880.
We see no error in the decision of the cohrt below in dismissing the bill. See pamplet decisions, January term, 1880.
Judgment affirmed.